OPINION — AG — QUESTION: MUST LOCAL SCHOOL DISTRICTS COMPLY WITH THE PROVISIONS OF 74 O.S. 1974 Supp., 3103 [74-3103] AND 74 O.S. 1974 Supp., 3105 [74-3105], RELATIVE TO THE METHOD BY WHICH PUBLICATIONS ARE PRINTED AND INFORMATION TO BE CONTAINED IN SUCH PUBLICATION? — THE REQUIREMENTS OF ABOVE STATUTES DO NOT APPLY TO THE DEPENDENT AND INDEPENDENT SCHOOL DISTRICT OF STATE SINCE THEY ARE NOT AGENCIES, DEPARTMENTS, BOARDS, COMMISSIONS OR INSTITUTIONS OF THE STATE OF OKLAHOMA WITHIN THE CONTEMPLATION OF THE ACT. CITE: 70 O.S. 1971, 1-108 [70-1-108], 70 O.S. 1971, 5-105 [70-5-105], 70 O.S. 1971, 5-106 [70-5-106], ARTICLE XIII, SECTION 1 (STATE OFFICERS, EMPLOYEES) (JOHN F. PERCIVAL)